DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are  rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0125806) in view of Shinomiya (US2020/0119336).
Regarding Claim 1, Wang et al. teaches a negative electrode (Fig 1, #12) for a non-aqueous electrolyte secondary battery (Para. [0006]) comprising a negative electrode current collector (Fig. 1, #11), a low silicon oxide region (i.e. first negative electrode mixture layer) (Fig. 1, darker shaded lower portion of #12 below #S) including graphite particles (Para. [0025]) and being provided on a surface of the negative electrode current collector, a high silicon oxide region (i.e. second negative electrode mixture layer) (Fig. 1, light shaded upper portion of #12 below #S) including graphite particles (Para. [0025]) and being provided on a surface of the low silicon oxide region (i.e. on a surface of the first negative electrode mixture layer), wherein the low silicon oxide region comprises a middle region below the interface (Fig. 1, #12c, below #S) (i.e. an interface portion) in contact with the high silicon oxide region (i.e. in contact with the second negative electrode mixture layer) and a second region (Fig. 1, #12b) (i.e. a body portion) located nearer to the negative electrode current collector side than the middle region, wherein a thickness of the middle region below the interface is a thickness equal to 10% of the thickness of the negative electrode mixture layer (Para. [0040], as the thickness of the middle region below the interface is half of the middle region, which has a thickness equal to 20%), the thickness of the negative electrode mixture layer may be 100 micrometers (Para. [0023]) and thus, the thickness of the middle region below the interface (i.e. an interface portion) is 10 micrometers, the average particle size of the graphite may be 30 micrometers (Para. [0027]) (meeting the instantly claimed relationship of a thickness of the interface portion t and an average particles size of the first graphite particles dg as 10 is less than 15), the high silicon oxide region (i.e. first negative electrode layer) includes silica (Para. [0030], [0034]) (i.e. inorganic filler) and a concentration (i.e. content) of silicon oxide in the middle region (i.e. interface portion) is increased from the second region (i.e. higher than a content of the inorganic filler included in the body portion) (Para. [0041], lines 1-4). 
Wang et al. does not teach first graphite particles and second graphite particles.
	However, Shinomiya et al. teaches a negative electrode for a nonaqueous electrolyte secondary battery (Para. [0007]) comprising a first negative electrode mixture layer (Fig. 3, #33) comprising artificial graphite and a second negative electrode mixture layer (Fig. 3, #34) comprising natural graphite wherein there is a difference in hardness between the different graphite particles (i.e. first and second graphite particles) (Para. [0036]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teaching of first graphite particles and second graphite particles, each in their respective negative electrode mixture layer, as the difference in hardness between the first and second graphite particles provides excellent discharge load characteristics and long-term cycle characteristics to the battery (Para. [0029], [0036]). 
Regarding the first negative electrode mixture layer and the second negative electrode mixture having different volume change ratio upon charge and discharge, this would be an inherent characteristic of Wang et al. as modified by Shinomiya, as there is a hardness difference (i.e. difference in degree of graphitization) (Para. [0036]) between the first and second negative electrode mixture layers. An inherent feature does not need to be recognized by the art at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP §2112(II).
Regarding Claim 2, Wang et al. as modified by Shinomiya teaches all of the elements of the current invention in claim 1.
Wang et al. further teaches the negative electrode mixture layer comprises silica (Para. [0030], [0033], [0034]) (i.e. inorganic filler is ceramic particles), the average particle size of the silicon material is 1 to 15 micrometers (Para. [0029]) and the average particle size of the graphite 5 to 30 micrometers (Para. [0027]) and thus, satisfies the instantly claimed relationship of the average particle size of ceramic particles with average particle size of the first graphite particles as 1 may be less than 3 (30/10). 
Regarding Claim 3, Wang et al. as modified by Shinomiya teaches all of the elements of the current invention in claim 1.
Wang et al. further teaches the content of silicon oxide  (i.e. inorganic filler) in the second region (i.e. body portion) is 2 to 7% (Para. [0036]), the content a first region is 5 to 15% (Para. [0035]) wherein the content of silicon oxide in the middle region (i.e. in the interface portion) is between the two ranges for example between 4% to 10% by weight (i.e. by mass) (Table 1, Example 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 4, Wang et al. as modified by Shinomiya teaches all of the elements of the current invention in claim 1. 
	Wang et al. further teaches both the first and second negative electrode mixture layers include an Si material (Para. [0005]) wherein the low silicon oxide region (i.e. first negative electrode mixture layer) and the high silicon oxide region (i.e. second negative electrode mixture layer) has different silicon oxide amounts (i.e. have a different content of the Si material) (Para. [0040], lines 1-3).
Regarding Claim 5, Wang et al. as modified by Shinomiya teaches all of the elements of the current invention in claim 1. 
Wang et al. does the first graphite particles and the second graphite particles have different degrees of graphitization.
However, Shinomiya et al. teaches a negative electrode for a nonaqueous electrolyte secondary battery (Para. [0007]) comprising a first negative electrode mixture layer (Fig. 3, #33) comprising artificial graphite and a second negative electrode mixture layer (Fig. 3, #34) comprising natural graphite wherein there is a difference in hardness between the different graphite particles (i.e. first and second graphite particles having a different degree of graphitization) (Para. [0036]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teaching of first graphite particles and second graphite particles having a difference in hardness, each in their respective negative electrode mixture layer, as the difference in hardness (i.e. difference in degree of graphitization) between the first and second graphite particles provides excellent discharge load characteristics and long-term cycle characteristics to the battery (Para. [0029], [0036]). .
Regarding Claim 6, Wang et al. as modified by Shinomiya teaches all of the elements of the negative electrode for a non-aqueous electrolyte battery in claim 1. 
Wang et al. further teaches a non-aqueous electrolyte secondary battery comprising the negative electrode of claim 1, a positive electrode and a non-aqueous electrolyte (Para. [0059]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729